Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response received 12/28/2021 is entered. There are no claim amendments; claims 11-15 and 21-22 are withdrawn.
Election/Restrictions
Species II (directed to figure 9) was elected without traverse in the reply received 9/16/2021
Claims 11-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air-moving device” of claim 1 includes the nonce term “device” with the function of “air-moving”.  A return to the specification shows that the air moving device is a fan ([0040]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 16-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826) in view of Ha et al (US 9,599,379).
Regarding claims 1 and 16, Tsai discloses a heating and cooling system for a building having a hybrid electric multifunction heat pump comprising:
a thermally activated sorption heat pump system (100) for space and/or water heating (7:14-27 includes uses for hot water produced from water circuit C3) comprising at least a desorber (110), condenser (120), evaporator (130) and absorber (140),
an electric-powered vapor compression heat pump system (200) comprising at least a compressor (210), condenser (222 or 224), and evaporator (240), and
wherein the evaporator (130) of the sorption heat pump system and condenser (222 or 224) of the vapor compression heat pump system are in heat exchange relationship.
Tsai notes the use of “waste heat” (3:48) among other heat sources, but is silent concerning a fossil fuel. As per MPEP 2111.02 whether or not a preamble limits a claim is made on a case-by-case basis. In this instance the examiner notes that the driving of the heat pump by fossil fuel is merely intended use as the fossil fuel is not part of the system itself and therefor the claim is not limited to fossil fuel. Alternatively, the examiner takes official notice that fossil fuel is old and well known, such as coal, oil, kerosene, and natural gas. Tsai states that “waste heat” is used as a heat source and to that end mere selection of a known source of heat is routine. It would have been obvious to one of ordinary skill in the art to have selected any of 
Tsia provides for an evaporator (130) and a condenser (222 and/or 224) to be in heat exchange relationship but lacks an air-moving device (interpreted as a fan as per 112(f) above).
Ha discloses an evaporator (310; 8:18-21 discusses evaporation) of one heat pump (100) and a condenser (320) of another heat pump (200) in heat exchange relationship and having an air moving device (330).
It would have been obvious to one of ordinary skill in the art to have provided Tsai with the structural arrangement and air mover of Ha as Ha regards the single chassis construction may be provided to “reduce manufacturing and maintaining costs” (11:2-3). 
Regarding claim 2, Tsia and Ha disclose that the sorption evaporator (130) and VC condenser (224 or 222) are arranged with each other. Ha provides for the two to be arranged side-by-side or forwardly/backwardly (5:22-23). Due to the U-shape of the heat exchangers one of skill understands that this includes a “nesting” arrangement. Alternatively the examiner takes official notice that “nesting” of structures is old and well known. It would have been obvious to one of ordinary skill in the art to have provided a nested arrangement between said heat exchangers in order to increase compactness.
Regarding claim 3, Tsai and Ha discloses the sorption evaporator (130) and VC condenser (224 or 222) are integrated with each other. Tsai provides they are integrated with each other, as they are in heat exchange relationship. Additionally Ha provides for said heat exchangers to be within the same chassis.
Regarding claim 4, Tsai and Ha disclose the system of claim 1. Taking C1 of Tsai as analogous to an air moving circuit when modified by Ha, the flow of first the evaporator 130 and condenser 224/222 is satisfied. Additionally Ha provides for the heat exchangers to be side-by-
In the instant case, and as per (1), it should be noted that flow occurs through both heat exchangers. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only two potential solutions to the flow order: either the evaporator is before the condenser or the condenser is before the evaporator. As per (3), one of ordinary skill in the art would recognize that the claimed flow order would have not yielded unpredictable results, since heat exchange is enabled between the two heat exchangers (especially noting the closed circuit of Tsai) would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the cooled air, having passed through the evaporator, would more readily cool the condenser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flow through the evaporator of 
Regarding claim 5, Tsai discloses the hybrid fossil fuel-electric multifunction heat pump connects to heating and cooling units located inside the building via a hydronic loop system (C2 and C3) that conveys a heat transfer fluid between the heat pump and the heating/cooling units, the hydronic loop system having a hydronically coupled first loop (C3) that conveys the heat transfer fluid through the absorbers (140) and the condenser (120) of the sorption heat pump system (100) and the evaporator (C2; 240) of the VC heat pump system in the cooling mode. The examiner notes the election of species II (figure 9) and thus interprets the claim in light of said species.
Regarding claim 6, Tsai discloses the evaporator (240) of the VC heat pump system is positioned in a line that by-passes the sorption heat system (C2 does not pass through the sorption system). The examiner notes the election of species II (figure 9) and thus interprets the claim in light of said species.
Regarding claim 8, Tsai discloses the hybrid fossil fuel-electric multifunction heat pump connects to heating and cooling units located inside the building via a hydronic loop system (C2 and C3) that conveys a heat transfer fluid between the heat pump and the heating/cooling units, the hydronic loop system having a hydronically coupled first loop (C3) that conveys the heat transfer fluid through the absorbers (140) and the condenser (120) of the sorption heat pump system (100) and a hydronically coupled second loop (C2) comprising the evaporator (240) of the VC heat pump system in the cooling mode.
Regarding claim 17, Tsai discloses the system of claim 1, but is silent concerning a control system. However it has been held that merely automating a manual activity is obvious. Therefor it would have been obvious to one of ordinary skill in the art to have provided a shared 
Regarding claim 18, Tsai discloses the sorption and VC heat pumps operate simultaneously (as disclosed the two exchange heat with one another).
Regarding claim 23, Tsai discloses the VC heat pump and sorption heat pump are connected to heating and cooling loads via a fully hydronic system (C2 and C3).
Claim 7, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826), in view of Ha et al (US 9,599,379), and in further view of Ware (US 3,627,031).
Regarding claims 7 and 9, Tsai as modified discloses the system of claim 5, but lacks a condensing heat exchanger as described. Ware discloses a hydronic circuit including a condensing heat exchanger (27; as 27 is within the flue, the flue gas condenses on the relatively cool surface of the heater). It would have been obvious to one of ordinary skill in the art to have provided Tsai with the condensing heat exchanger (flue heat exchanger) of Ware in order to utilize remaining heat in a fossil fuel driven heat pump, or in other words to increase efficiency.
Regarding claims 19 and 20, Tsai as modified discloses the system of claim 1, but lacks a single enclosure. Ware discloses a single enclosure (1) outside of the building for housing the system components (including evaporator, condenser, and compressor of VC system and heat source system). It would have been obvious to one of ordinary skill in the art to have provided the systems of Tsai in an outdoor housing in order to accomplish the following: 1) reduce indoor noise, from compressor 2) prevent leaked refrigerant from being released indoors and 3) enhance maintenance (as discussed by Ha).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,464,826), in view of Ha et al (US 9,599,379), and in further view of Kasuya et al (US 9,157,667).
Regarding claim 10, Tsai as modified discloses the system of claim 8, but lacks using the desuperheater (in this instance as 222 is the first heat exchanger after exit of the compressor, any refrigerant having superheat condition will be dissipated there) for providing heat to the first loop (C3). Kasuya discloses simultaneous heating (via 14) and cooling (via 28); wherein a hydronic loop conveys HTF through a desuperheater (16; were 16 is configured to desuperheat and refrigerant having a superheat condition being discharged form compressor 24) positioned in a line bypass a heat pump system (40). It would have been obvious to one of ordinary skill in the art to have provided the desuperheater of the VC cycle to heat as taught by Kasuya in order to dissipate heat from the refrigerant and thereby enhance the VC cycle’s capacity to cool.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
At page 6 applicant purports that “Ha’s vertical arrangement of the first and second heat exchange parts 310 and 320 for the purpose of reducing cost is inapplicable to Tsai.” This assertion is speculative. Tsai does not provide for the physical arrangement of the evaporator 130 and condenser 222/224 but rather provides a schematic representation. One of ordinary skill would necessarily select from known prior art solutions to construct the device. Moreover the teachings of Ha are not limited to the vertical arrangement; the heat exchangers may also be side-by-side of forwardly/backwardly arranged with respect to each other (5:20-23). Ultimately Ha explicitly states that the arrangement of a single chassis is of reduced manufacturing and maintaining costs (11:1-3). Therefor one of skill in the art is motivated, especially without a disclosed physical arrangement like in Tsai, to select a known arrangement (like that of Ha) that is expressly taught to have low manufacturing and maintaining costs.
Regarding the disclosure of Ha being comparable to a system of separate outdoor units; this instruction is motivating to select the arrangement of Ha rather than one of separate outdoor units.
Regarding pages 6-7, applicant purports that 310 and 320 are not in heat exchange relationship and evidencing this position by pointing to heat exchange with outdoor air. However as is disclosed the first heat exchange part is disclosed closer to the fan than the second heat exchange part (3:27-28; 5:24-28). As further shown in figures 1 and 2 the outdoor air passes first over 310 and then over 320. Therefor outdoor air being first cooled by heat exchange with 310 (as the case may be; both circuits are reversible and therefor may heat or cool) then has greater capacity to dissipate heat from 320. Because of this exchange of heat; the heat exchangers are in heat exchange relationship. In other words by virtue of being in the same air stream and more specifically in contact and in series with the same air stream the heat exchangers are in heat exchange relationship.
Further at page 7 applicant argues that as Tsai already has a heat exchange relationship that there is no need to modify. However such a rationale undermines the nature of an obviousness rejection. Prior art devices are always presumed to be operable MPEP 2121. Existing operability does not preclude modification. Tsai already provides for an arrangement including a fan (222a) and therefor applicant noting it as an addition to frustrate the motivation of reduced cost is unpersuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto (US 4,471,630) combination compression and absorption unit; Hughes et al (US 5,533,259) nested heat exchangers; Holbay (US 3,301,000) combination compression and absorption unit; Martin et al (US 9,709,302) desuperheater.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.